DETAILED ACTION
Claims 39-57 is under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2022 has been entered.
Claim Objections
Claim 57 is objected to because of the following informalities:  see line 1 for the recitation “induces produces”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 39-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (20030022849-see attached form 892), GenBank: AQS26799.1 (2017-see attached form 892), Barouch (PGPUB 2019/0144506-previously cited), Boger et al. (2015-previously cited) and Brazzoli et al. (2016-previously cited).
Chang describes nucleic acid vaccines for the prevention of flavivirus infection; see whole document, including title. See abstract for teaching the nucleic acids comprise a signal sequence of one flavivirus and an immunogenic flavivirus antigen of a second flavivirus. See para. 26 which teaches that the antigen is a flavivirus prM/M protein and the E protein or both. See para. 45 teaching that the signal sequence of JEV may be incorporated in the nucleic acid comprising M (or pr/M) and E proteins from other flaviviruses, including West Nile virus and YFV; also see para. 53. See SEQ ID NO: 14 of this document; this sequence is 100% homologous to the sequence set forth by SEQ ID NO: 5. 
Chang does not explicitly express that the nucleic acid vaccine comprising a self-replicating RNA molecule or that the prME antigen is derived from Zika virus which comprises amino acids 21 through 692 of SEQ ID NO: 2 (see claim 39); a nucleic acid sequence as set forth by SEQ ID NO: 19 (see claim 40); a DNA molecule encoding the self-replicating RNA molecule (claim 41); wherein the composition comprises a cationic oil-in-water emulsion (claims 43 and 44); wherein the composition comprises one more nucleic acid sequences which encode one or more additional antigens or comprises  one or more adjuvants (claims 45 and 46); a method of administration or inducing an immune response in a human (claims 47-49); a process for producing an RNA-based vaccine comprising transcribing a DNA which encodes the self-replicating RNA molecule in vitro (claims 50-51); and a step of formulating the self-replicating RNA with a non-viral delivery system, including a submicron cationic oil-in-water emulsion, an adjuvant, an immunostimulant (claims 52-55). See claims 56-57 describing functional properties following the administration, including inducing sterilizing immunity in Rhesus macaques and inducing a 4-fold change in neutralizing titers when inoculated into Rhesus macaques.
See GenBank AQS26799.1 for providing the sequence for Zika virus, including the prME sequence which is 100% homologous to amino acids 21 through 692 of SEQ ID NO: 2.
Barouch describes immunogenic compositions comprising a ZIKV protein; see whole document. See SEQ ID NO: 25 of this document which encodes a Zika polypeptide prM-Env and is 100% homologous to the sequence set forth by instant SEQ ID NO: 19; see claim 40. Also see para. 153 wherein the inventor teach that the immunogenicity of a composition may be significantly improved if it is co-administered with an immunostimulatory agent. See para. 195 for teaching that the DNA-prME vaccine induced ZIKV-specific neutralizing antibody titers in subjects, indicating that the nucleic acid sequence encodes neutralizing epitopes. 
Bogers teaches inducing potent immune response by non-viral delivery of a self-amplifying RNA vaccine expressing an antigen with a cationic nanoemulsion (CNE); see title and claims 39 (in part) and 43. See p. 948, col. 1 for teaching that the CNE
comprises squalene, DOTAP and sorbitan tioleate, meeting the claim limitations of
instant claims 44 and 53. The authors teach that the CNE is based on the oil-in-water
emulsion adjuvant MF59; see p. 948, col. 1 and instant claims 46 and 54. Also see p.
948 which describes the method of immunizing subjects with the SAM vaccine and the
results and figures which demonstrate that the composition comprises an
immunologically effective amount of self-replicating RNA molecule; see instant claims
42, 47 and 48.
	Brazzoli teaches the induction of broad-based immunity and protective efficacy
by self-amplifying mRNA vaccines encoding influenza HA formulated with a novel oil-in-
water cationic nanoemulsion; see title and abstract and claims 39 (in part) and 43. See
p. 333, col. 2 for teaching that the RNA used for immunization was prepared by
transcribing DNA into the RNA in vitro and formulated with CNE; see instant claims 41, 45 and 50-52. It is noted here that Brazzoli cites the Boger reference discussed above in view of the CNE formulation. See p. 341, col. 1 wherein the author describes the SAM vaccine technology as an effective strategy for the induction of immune responses.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and prepare a self-replicating RNA molecule comprising a JEV signal sequence and a flavivirus prME, including that of Zika flavivirus of known sequence (e.g. AQS26799.1 and Barouch). One would have been motivated to do so for the gain of using a technology described by the prior art as an effective strategy for inducing immune responses and administering such vaccine to a subject, including a human, in order to prevent a Zika infection. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate one or more nucleic acid sequences which encode one or more additional antigens in the RNA molecule. One would have been motivated to do so for the advantage of inducing an immune response to other antigens as needed, including other Zika antigens or that from Dengue or influenza.
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the RNA molecule with a cationic oil-in-water emulsion as well as one or more adjuvants or an immunostimulant. One would have been motivated to do so for the gain of preparing the RNA molecule for administration and potentiating an immune response.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, the preparing of a self-replicating RNA, the sequences of Zika prME and JEV signal sequences are known, preparing a vaccine for administration using a cationic oil-in-water emulsion, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill of the art at the time the invention was made.
 Conclusion
	No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648